DETAILED ACTION
Claims 1-20 are pending.
Priority: August 27, 2019
Assignee: Micron

Response to Arguments
	This Office Action supersedes all other previous office actions previously sent. A response date has been attached to this office action.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1, 13 and 17 each contain the following limitations that distinguish the claims from the prior art:
“…A memory component comprising: a plurality of fuses; a memory array comprising a plurality of blocks; and control logic, operatively coupled with the memory array and the plurality of fuses, to: receive an erase command associated with the memory array; attempt to erase, in response to receipt of the erase command, a block of the plurality of blocks from the memory array; detect a failure to completely erase the block; receive a blow fuse command in response to the failure to completely erase the block; and blow a fuse, of the plurality of fuses, coupled with the block, to make the block electrically inaccessible to the control logic in response to receipt of the blow fuse command…”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132